      Case 6:17-cv-06839-EAW-MJP Document 31 Filed 09/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 DARON ERLE DRISCOLL,

               Plaintiff,
                                                               ORDER
        v.
                                                               6:17-CV-06839 EAW
 CORRECTIONAL OFFICER
 WASHBURN,

            Defendant.
___________________________________

       This case was referred for all pretrial matters excluding dispositive motions to

United States Magistrate Judge Mark W. Pedersen pursuant to 28 U.S.C.

§§ 636(b)(1)(A)-(C). (Dkt. 13). On July 28, 2020, Magistrate Judge Pedersen issued an

Order to Show Cause pursuant to Local Rule of Civil Procedure 41(b) based on Plaintiff’s

failure to appear by telephone at a motion hearing on April 15, 2020, and failure to contact

either the Court or opposing counsel since that date. (Dkt. 29). After Plaintiff failed to

respond, on September 4, 2020, Judge Pedersen issued a thorough Report and

Recommendation recommending that Plaintiff’s Amended Complaint be dismissed

pursuant to Local Rule 41(b). The Report and Recommendation sets forth the procedural

background in further detail, familiarity with which is assumed for purposes of this Order.

       Pursuant to Federal Rule of Civil Procedure 72(b)(2) and 28 U.S.C. § 636(b)(1), the

parties had 14 days to file objections. No objections were filed. The Court is not required

to review de novo those portions of a report and recommendation to which objections were

not filed. See Mario v. P & C Food Mkts., Inc., 313 F.3d 758, 766 (2d Cir. 2002) (“Where

                                           -1-
      Case 6:17-cv-06839-EAW-MJP Document 31 Filed 09/24/20 Page 2 of 2




parties receive clear notice of the consequences, failure [to timely] object to a magistrate’s

report and recommendation operates as a waiver of further judicial review of the

magistrate’s decision.”).

         Notwithstanding the lack of objections, the Court has conducted a careful review of

the Report and Recommendation as well as the filings previously made in the case, and

finds no reason to reject or modify the Report and Recommendation. For the reasons set

forth in the Report and Recommendation (Dkt. 30), this Court dismisses the Amended

Complaint (Dkt. 5). The Clerk of Court is directed to close the case.

         SO ORDERED.



                                                  ________________________________
                                                  ELIZABETH A. WOLFORD
                                                  United States District Judge
Dated:         September 24, 2020
               Rochester, New York




                                            -2-
